* Rehearing denied May 22, 1933.
This case arises out of the same accident for which in Kernstock v. City of New Orleans, 147 So. 371, decided by us today, we held liability should be placed against the city of New Orleans.
While Kernstock was leaning with his back against the top rail and with his elbows resting upon it and with the heel of one shoe resting upon the lower rail, young Nuss approached and leaned with his hands upon the top rail which then broke with the result that both Kernstock and Nuss fell to the bottom of the canal below the bridge.
We said in the Kernstock Case that the bridge rail was apparently safe and that there was no negligence in Kernstock in having *Page 375 
leaned his back and elbows upon such a rail. We feel now, as we did when we considered that case, and, therefore, hold that for such injuries as young Nuss sustained the city of New Orleans is responsible, since the evidence shows that Nuss placed no great weight upon the rail, since he merely put his two hands upon it.
In the court below plaintiffs, mother and father of young Nuss who was a minor, were awarded, on his behalf, the sum of $1,500.
He was left-handed and unfortunately it was his left arm which was broken. He was incapacitated for about two months and his arm is now from 3/8 to ½ of an inch shorter than it should be. The evidence with reference to his injuries is very meager but, nevertheless, we feel that the amount awarded is somewhat in excess of other awards in similar cases.
The judgment appealed from is amended by reducing the amount awarded to $1,000 and as thus amended it is affirmed.
Amended and affirmed.